 Case 3:20-cv-00607-JPG Document 13 Filed 06/25/20 Page 1 of 6 Page ID #92




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

ASHOOR RASHO, #AXXXXXXXX,                       )
                                                 )
                               Plaintiff,        )
                                                 )
vs.                                              )     Case No. 20-cv-00607-JPG
                                                 )
JOHN/JANE DOE 1                                  )
and JOHN/JANE DOE 2,                             )
                                                 )
                               Defendants.       )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Ashoor Rasho is a detainee who is currently in the custody of the Department of

Homeland Security (“DHS”) and Immigration and Customs Services (“ICE”). He brings this pro

se action pursuant 42 U.S.C. § 1983, the Americans with Disabilities Act, 42 U.S.C. § 12101, et

seq., and the Rehabilitation Act, 29 U.S.C. § 794. In the Complaint, Rasho challenges the

adequacy of mental health services provided at Pulaski County Detention Center in Ullin, Illinois.

(Doc. 1, pp. 1-6). He seeks money damages and/or unspecified injunctive relief. (Id. at 5).

       Rasho allegedly has a well-known history of mental illness. (Id. at 2-5). DHS and ICE

have instituted policies to ensure treatment of mentally-ill detainees in a non-discriminatory

manner aimed at ensuring their safety, security, dignity, and respect. (Id. at 2). However, Pulaski

County Detention Center officials have violated these policies by denying Rasho access to

treatment, programs, and services. (Id. at 2-5). Rasho alludes to an incident on March 8, 2020,

when he became “psychotic” and attacked another inmate. (Id. at 4). He names John/Jane Doe 1

(DHS) and John/Jane Doe 2 (ICE), both supervisory officials from Chicago, Illinois, as defendants.

He offers no allegations in support of his claims against either defendant. (Id. at 1-6).



                                                 1
  Case 3:20-cv-00607-JPG Document 13 Filed 06/25/20 Page 2 of 6 Page ID #93




        Rasho originally brought this action in the United States District Court for the Northern

District of Illinois. See Rasho v. Doe, et al., No. 20-cv-50139 (N.D. Ill. March 30, 2020). Because

his claims arise from the misconduct of officials at Pulaski County Detention Center, as opposed

to policies put into place by Defendants, the Northern District of Illinois transferred the case to

this District on June 23, 2020. (Doc. 10).

        The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner complaints and filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails

to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

        The Complaint does not survive preliminary review under Section 1915A. Plaintiff sets

forth no factual allegations in support of his claims. He cites no concrete examples of instances in

which he was denied access to treatment, programs, or services. He fails to name defendants who

were responsible for violations of his federal constitutional or statutory rights. Given all of this,

the Court finds that the Complaint does not satisfy Federal Rule of Civil Procedure 8 or the basic

pleading requirements set forth in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an

action fails to state a claim upon which relief can be granted if it does not plead “enough facts to

state a claim to relief that is plausible on its face”).

        Accordingly, the Complaint shall be dismissed for failure to state a claim upon which relief

may be granted. The dismissal shall be without prejudice, and Plaintiff will have an opportunity

to file an amended complaint focusing on a single set of related claims against one group of

defendants.



                                                     2
 Case 3:20-cv-00607-JPG Document 13 Filed 06/25/20 Page 3 of 6 Page ID #94




       Because Plaintiff discloses a well-documented history of mental illness and has

demonstrated difficulty articulating his claims, identifying defendants, and specifying the relief he

requires, the Court deems it appropriate to assign him counsel. Although there is no constitutional

or statutory right to counsel in federal civil cases, the district court has discretion under 28 U.S.C.

§ 1915(e)(1) to recruit counsel for an indigent litigant. Ray v. Wexford Health Sources, Inc., 706

F.3d 864, 866-67 (7th Cir. 2013); Romanelli v. Suliene, 615 F.3d 847, 851 (7th Cir. 2010). When

considering whether to do so, the district court must consider whether the plaintiff has made

reasonable attempts to secure counsel and, if so, “whether the difficulty of the case—factually and

legally—exceeds the particular plaintiff’s capacity as a layperson to coherently present it.”

Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013) (quoting Pruitt v. Mote, 503 F.3d 647, 655

(7th Cir. 2007)). The Court now finds that these factors weigh in favor of recruiting counsel to

represent Plaintiff.   Accordingly, the Court will randomly select counsel through the Case

Management/Electronic Case Filing (“CM/ECF”) system to represent Plaintiff only in this case.

                                             Disposition

       IT IS ORDERED that the Complaint (Doc. 1) is DISMISSED without prejudice for

failure to state a claim upon which relief may be granted. Plaintiff is GRANTED leave to file a

“First Amended Complaint” on or before August 25, 2020. Should Plaintiff fail to file a First

Amended Complaint within the allotted time or consistent with the instructions in this Order, the

entire case shall be dismissed with prejudice for failure to comply with a court order and/or for

failure to prosecute his claims. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir.

1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal

shall also count as a “strike” under 28 U.S.C. § 1915(g).




                                                  3
 Case 3:20-cv-00607-JPG Document 13 Filed 06/25/20 Page 4 of 6 Page ID #95




       IT IS ORDERED that Plaintiff’s Motion for Attorney Representation (Doc. 8) is

GRANTED. For the reasons stated above, the Court deems it necessary to ASSIGN counsel to

represent Plaintiff in this case only. In accordance with 28 U.S.C. § 1915(e)(1) and Local Rule(s)

83.1(i) and 83.9(b), attorney Thomas R. Chibnall of Jackson Lewis, P.C. located in St. Louis,

MO, is ASSIGNED to represent Plaintiff in this civil rights case. On or before July 10, 2020,

assigned counsel shall enter his/her appearance in this case. Attorney Chibnall is free to share

responsibilities with an associate who is also admitted to practice in this district court. Assigned

counsel, however, must enter the case and shall make first contact with Plaintiff, explaining that

an associate may also be working on the case. Plaintiff should wait for his attorney to contact him

in order to allow counsel an opportunity to review the court file.

       The Clerk of Court is DIRECTED to transmit this Order and copies of the docket sheet

and Doc. 1 to Attorney Chibnall. The electronic case file is available in CM-ECF.

       Now that counsel has been assigned, Plaintiff shall not personally file anything in this

case. The only exception is a pleading which asks that he be allowed to have counsel withdraw

from representation. If counsel is allowed to withdraw at the request of Plaintiff, there is no

guarantee the Court will appoint other counsel to represent him.

       Counsel is ADVISED to consult Local Rules 83.8-83.14 regarding pro bono case

procedures.

       Plaintiff and his counsel are ADVISED that if there is a monetary recovery in this case

(either by verdict or settlement), any unpaid out-of-pocket costs must be paid from the proceeds.

See SDIL-LR 3.1(c)(1). If there is no recovery in the case (or the costs exceed any recovery), the

Court has the discretion to reimburse expenses.




                                                  4
 Case 3:20-cv-00607-JPG Document 13 Filed 06/25/20 Page 5 of 6 Page ID #96




       Section 2.6 of this Court’s Plan for the Administration of the District Court Fund provides

for a degree of reimbursement of pro bono counsel’s out-of-pocket expenses, as funds are

available. The Plan can be found on the Court’s website, as well as the form motion for out-of-

pocket expenses and an Authorization/Certification for Reimbursement.              Any motion for

reimbursement must be made within 30 days from the entry of judgment, or reimbursement will

be waived. See SDIL-LR 83.13. The funds available for this purpose are limited, however, and

counsel should use the utmost care when incurring out-of-pocket costs. In no event will funds be

reimbursed if the expenditure is found to be without a proper basis. The Court has no authority to

pay attorney’s fees in this case. No portion of a partial filing fee assessed pursuant to 28 U.S.C.

§ 1915 will be reimbursed. Counsel may be reimbursed for PACER fees for this case.

       The district court has entered into an agreement with attorney James P. Chapman and the

Illinois Institute for Community Law to consult with lawyers on issues in these cases, including

substantive and procedural questions (both legal and practical) and dealing with the client.

Mr. Chapman can be reached by phone at (312) 593-6998 or email at JamesPChapman@aol.com.

His services are available to counsel free of charge, as long as counsel is representing a prisoner

pro bono on a case in the district. In addition, the Court’s website, www.ilsd.uscourts.gov,

includes a guide for attorneys which is available as a resource. It is listed under “Rules and Forms”

as “Guide for Attorneys Recruited to Represent Plaintiffs in Section 1983 Cases.” The Court

encourages appointed counsel to consult it and Mr. Chapman as needed.

       As of this date, Plaintiff’s contact information is:

                           ASHOOR R. RASHO #AXXXXXXXX
                        PULASKI COUNTY DETENTION CENTER
                                    Inmate Mail
                                  20 Justice Drive
                                   Ullin, IL 62992



                                                  5
Case 3:20-cv-00607-JPG Document 13 Filed 06/25/20 Page 6 of 6 Page ID #97




    IT IS SO ORDERED.
    DATED: 6/25/2020
                                        s/ J. Phil Gilbert
                                        J. PHIL GILBERT
                                        United States District Judge




                                    6
